—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered March 23, 1998, convicting him of criminal sale of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
In this nonjury trial, the defendant did not execute, in open court, a written waiver of his right to a trial by jury. Consequently, as the People correctly concede, reversal is required (see, NY Const, art I, § 2; CPL 320.10; see also, People v Ahmed, 66 NY2d 307; People v Davidson, 136 AD2d 66). Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.